DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1,3-14), in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that the currently amended claims 1 and 15 possess unity of invention; and the cited prior art, CN-258 fails to disclose the carbon halogen compound as the protective coating on the sidewalls on the finally formed metal wire.  This is not found persuasive because one of ordinary skill in the art would have been easily recognize that during etching in the CN-258, the carbon halogen compound (208) as the protective coating on the sidewalls on the formed metal wire. And may not explicitly shows that the protective coating remains on the lateral sidewalls.
 However, Miyoshi (US 5,801,101) teaches a metal wire grid structure is formed by etching and an anisotropic etching can be conducted with improved selectivity to the photoresist by increasing the processing gas pressure, and by applying sufficient sidewall protection through the use of a deposition enhanced etching condition (col.4, lines 8-11). Therefore, the metal wire having a protective coating layer on the lateral sidewalls.  Therefore, the lack of unity of the inventions exists. The amendments to the claims 1 and 15, necessitated a new or additional showing of the lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 5,801,101).
Miyoshi discloses a process of forming a metal wire, including the steps of: reactive on etching a metal, such as aluminum-containing metal with improved selectivity to the photoresist by increasing the processing gas pressure, and by applying sufficient sidewall protection through the use of a deposition enhanced etching condition; and the deposition of reaction products to the chamber interior can be suppressed by evacuating the reaction products formed during etching of the aluminum alloy film, before they are adhered and deposited within the chamber during over etching (col.4, lines 1-16; and lines 55-63).
Miyoshi discloses that the etching of the metal layer (the Al--Si--Cu alloy film 24) using a quaternary system gas of Cl.sub.2 /BCl.sub.3 /N.sub.2 /CHF.sub.3 as an etching gas mixture mainly comprising a chlorine gas (col.5, lines 25-28); and aforesaid teaching reads on the claimed “composite gas comprising an etching gas and a coating reaction gas to form the metal wire and a protective coating layer on ta surface of the metal wire”.
Miyoshi may not explicitly disclose that the sidewall protection layer remains at least on a part of the lateral sidewalls of finally formed metal wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a sufficient the sidewall protection layer remains on the latera sidewalls of the etched wire structure because in the background teaching in Miyoshi, Miyoshi teaches that using the chlorine and nitrogen-based gas mixture (for example, Cl.sub.2 /BCl.sub.3 /N.sub.2) can attain sidewall protection while suppressing the etching amount of the photoresist, it is possible to improve the selectivity to the photoresist (col.1, lines 32-40).

With regards to claim 3, Miyoshi discloses the similar metal material and the similar gas mixture and expected to have the similar in nature of the formed protection layer.
With regards to claim 4, Miyoshi discloses that forming a photoresist mask pattern (31) (col.5, lines 22-24, Figure 2B).
With regards to claims 7-9, Miyoshi discloses above the substrate comprises aluminum; and the etching gas comprises a chlorine-containing gas (col.5, lines 25-28).
With regards to claim 10, Miyoshi discloses that the focus of the Miyoshi’s etching process to make a plurality of metal wires as shown in the Figure 6A.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 5,801,101) as applied to claim 1 above, and further in view of Narita et al (US 6,383,942).
Miyoshi et al discloses above except the etching being performed by using an inductively coupled plasma etching process.
However, in the same field of endeavor, Narita et al disclose a dry etching process of forming a metal wire (abstract), wherein etching an aluminum-containing layer using a dry etching apparatus includes an inductively coupled plasma (ICP) coil 1 (col.4, lines 39-59).
Narita et al disclose that during the dry etching of the metal film (13a), forming a sidewall protection film on the sidewalls of the metal film for suppressing the side-etching of the metal film 13a (col.7, lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Narita et al’s teaching of dry etching with the ICP plasma into Miyoshi’s teaching for effectively etching the metal layer with sidewalls protection as taught by Narita et al. Additionally, it would have been a simple substitution of known technique for predictable result.

Claim(s) 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 5,801,101) as applied to claim 1 above, and further in view of Demmin et al (6,635,185).
Miyoshi discloses above except the specific process parameters, like volume ratios of the gases, temperature, pressure, power supply and flow rates of the etching gases with regards to claims 6 and 11-13.
However, Demmin et al teach that it is well known, there are many operating conditions of a plasma etching process that can have an effect on the results obtained. These conditions include, for example, the type of plasma etching (for example, reactive ion etching, plasma etching, and high-density etching), etching composition flow rate, wafer temperature, pressure, power, time, and bias. The interrelationship of these parameters is a function of the hardware configuration and the material being etched. One skilled in the art of plasma etching and cleaning can vary these parameters accordingly to etch a desired material satisfactorily (col.7, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Demmin et al’s teaching of optimizations of the plasma process parameters into Miyuoshi’s teaching because Demmin teaches that changing the parameters according to the material being etched appears to reflect a result-effective variable, which can be optimized.  See MPEP 2144.05 IIB.	
Additionally, without showing any criticality of the process parameters, like volume ratios of the etching gases, temperature, power supply and the flow rate of the etching gases would have been obvious to optimize for predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 5,801,101) in view of Demmin et al (6,635,185) as applied to claims 1 and 13 above, and further in view of Huang et al (US 2007/0249172).
Modified Miyoshi discloses above except the coating reaction gas comprises CH4 (methane) and N2 nitrogen) with specified flow rates.
However, Huang et al disclose that a passivation gas comprises at least one of ammonia (NH.sub.3), hydrogen (H.sub.2), methane (CH.sub.4), nitrogen (N.sub.2), and combinations thereof; and such reducing chemistry deposits a polymer upon the sidewalls of the feature, thereby protecting the sidewalls from damage due to the strip process [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Huang et al’s teaching of using the mixture of methane and nitrogen as sidewall passivating gas into Miyoshi’s teaching for advantageously protecting the sidewalls of the etched feature as taught by Huang et al.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713